Citation Nr: 0532268	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's scalp laceration scar residuals, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's left (major) hand weakness and decreased 
dexterity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1989 to March 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Cheyenne, Wyoming, Regional Office which denied service 
connection for both chronic depression and chronic 
post-traumatic stress disorder (PTSD) and increased 
evaluations for the veteran's head injury residuals with 
organic brain syndrome and memory loss, lumbosacral strain, 
right knee chondromalacia, scalp laceration scar residuals, 
and left hand weakness and reduced dexterity.  In July 1999, 
the veteran informed the Department of Veterans Affairs (VA) 
that he had moved to Nebraska.  The veteran's claims file was 
subsequently transferred to the Lincoln, Nebraska, Regional 
Office (RO).  In April 2002, the Board granted a 30 percent 
evaluation for the veteran's organic brain syndrome with 
memory loss; granted a 20 percent evaluation for his right 
knee chondromalacia; and denied service connection for 
chronic depression.  In July 2003, the Board remanded the 
issues of the veteran's entitlement to service connection for 
chronic PTSD and increased evaluations for both his scalp 
laceration scar residuals and left hand disability to the RO 
for additional action.  

For the reasons and bases addressed below, service connection 
for chronic PTSD is DENIED.  

The issues of the veteran's entitlement to increased 
evaluations for both his scalp laceration scar residuals and 
left hand disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  

FINDING OF FACT

Chronic PTSD was not diagnosed during active service or at 
any time thereafter.  


CONCLUSION OF LAW

Chronic PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In August 2004, the 
veteran was provided with a VCAA notice which informed him of 
the evidence needed to support his claim for service 
connection for chronic PTSD; what evidence had been received; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  He was also advised to 
submit information describing additional evidence or the 
evidence itself to the RO.  Thus, he was implicitly asked to 
submit any evidence in his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b) (2005).  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  The Board finds that the 
VA has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Therefore, the Board concludes that appellate review 
of the veteran's claim for service connection for chronic 
PTSD would not constitute prejudicial error.  


II.  PTSD

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

The veteran's service medical records make no reference to 
PTSD.  The documentation does reflect that the veteran was 
involved in a March 1991 motor vehicle accident while 
stationed with the Army in Saudi Arabia.  He sustained a 
closed head injury in the accident.  Service connection is 
currently in effect for organic brain syndrome with memory 
loss.  

A January 1998 psychological evaluation from Stewart Bedford, 
Ph.D., conveys that the veteran was diagnosed with cognitive 
disorder, not otherwise specified, and depressive disorder, 
not otherwise specified.  Dr. Bedford opined that:
I believe that he is in the early stages 
of Post Traumatic Stress Disorder in 
addition to the psychological and 
emotional problems that he is currently 
experiencing.  It is my opinion that the 
VA should give him a much more thorough 
evaluation than he has had in the past ....  

In a September 1998 written statement, the accredited 
representative related that the veteran reported experiencing 
PTSD symptoms.  The accredited representative advanced that 
service connection was warranted for PTSD secondary to the 
veteran's inservice motor vehicle accident.  

At an October 1998 VA examination for compensation purposes, 
the general medical examiner noted "PTSD" under the heading 
"Review of Systems."  On contemporaneous VA psychiatric 
evaluation, the veteran's inservice motor vehicle accident 
and service-connected organic brain syndrome were noted.  The 
veteran was diagnosed with mild to moderate organic brain 
syndrome.  PTSD was not diagnosed.  

At a November 2002 VA examination for compensation purposes, 
the veteran was again diagnosed with organic brain syndrome.  
A diagnosis of PTSD was not advanced.  

The Board has reviewed the probative evidence including the 
veteran's testimony and written statements on appeal.  While 
Dr. Bedford observed that the veteran was in "the early 
stages of PTSD" and the general medical examiner at the 
October 1998 noted "PTSD" under a review of systems, 
neither Dr. Bedford, the VA physician, nor any other 
examining psychiatrist or psychologist has diagnosed the 
veteran with chronic PTSD.  Indeed, Dr. Bedford diagnosed the 
veteran with cognitive disorder, not otherwise specified, and 
depressive disorder, not otherwise specified, while VA 
psychiatric examiners have consistently advanced diagnoses of 
organic brain syndrome.  The veteran's inservice motor 
vehicle accident and associated head injury clearly 
constitute a traumatic inservice event.  However, in the 
absence of any objective evidence of a diagnosis of chronic 
PTSD, service connection may not be established for that 
disorder.  


ORDER

Service connection for chronic PTSD is DENIED.  


REMAND

In reviewing the report of the September 2002 VA examination 
for compensation purposes, the Board observes that the 
examiner noted four scars on the veteran's forehead.  They 
were identified as a seven and one-half inch-long 
"W-shaped" horizontal scar; a one and one-half inch-long 
horizontal scar; a one-half inch-long vertical scar; and a 
one-quarter inch-long scar on the right side.  The VA 
physician failed to both note the width of the facial scars 
or to order that unretouched color photographs of the scars 
be taken.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that the September 2002 examination 
report is inadequate for rating purposes in light of the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  

In reviewing his service medical records, the Board notes 
that the veteran sustained a left (major) thumb proximal 
phalangeal comminuted fracture.  The report of an October 
1993 VA examination for compensation purposes states that the 
veteran was diagnosed with left (major) thumb metacarpal 
joint traumatic arthritis secondary to a prior fracture.  At 
the September 2002 VA examination for compensation purposes, 
the examiner noted that the veteran's service-connected left 
(major) hand disability was principally manifested by chronic 
thumb complaints.  
In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to finger 
and hand disabilities.  The evaluation of the veteran's 
service-connected left hand disability has not been reviewed 
by the RO under the amended regulations.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his scalp laceration scar 
residuals and left hand disability after 
1996 including the names and addresses of 
all health care providers.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Then schedule the veteran for VA 
examination(s) for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected scalp laceration 
scar residuals and left (major) hand 
weakness and decreased dexterity.  All 
indicated tests and studies, including 
unretouched color photographs of the 
veteran's forehead/scalp scars, should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected left 
hand/thumb disability and any associated 
pain with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  A 
determination on whether the veteran 
exhibits pain with use of the left 
hand/thumb should be noted and described.  
If feasible, determinations concerning 
pain, weakness and fatigability should be 
made and portrayed in terms of the degree 
of additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
left hand/thumb disability upon his 
vocational pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective August 26, 2002, for rating 
finger and hand disorders and August 30, 
2002, for rating skin disorders.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to both an increased 
evaluation for his scalp laceration scar 
residuals and a compensable evaluation 
for his left (major) hand weakness and 
decreased dexterity with express 
consideration of VAOPGCPREC 7-2003.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


